Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 15 February 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear wife.
Washington 15. Feby: 1809.

I have not received a line from you since I wrote you on Monday—Your mother however has had a letter from Catherine, mentioning that you had on the day she wrote, given Charles an Emetic for his cough—I endeavour to controul my anxiety as much as possible.
I now write you a line merely to tell you that your sister Hellen’s youngest child is better—They have now great hopes of its recovery—And they all consider it almost as a resurrection from the dead.
I have been very closely confined to attendance upon the Court; yesterday I had an invitation to dine with Mr: Madison but could not go—To-morrow I expect Mr: Peck’s Cause will come on.
Love to my dear children, and Kitty; and God grant this may find / you all well. faithfully your’s
John Quincy Adams.